Case 2:15-cv-09631-MWF-KS Document 108 Filed 12/04/18 Page 1 of 1 Page ID #:1693


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. CV 15-9631-MWF (KSx)                    Date: December 4, 2018
  Title:   Gerald E. Heller v. NBCUniversal, Inc., et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                              Court Reporter:
             Rita Sanchez                               Not Reported

             Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
             None Present                               None Present

  Proceedings (In Chambers): ORDER RE: EX PARTE APPLICATION [106] AND
                             ORDER TO SHOW CAUSE

         On November 2, 2018, Defendants NBCUniversal Media, LLC, et al., filed a
  Motion to Dismiss Third Amended Complaint (the “Motion”). (Docket No. 103). The
  Motion is noticed for a hearing on December 17, 2018. Per Local Rule 7-11,
  Plaintiff’s Opposition was therefore due on November 26, 2018. Plaintiff, however,
  did not file an Opposition until December 3, 2018. (Docket No. 105). Defendants’
  Reply was also due on December 3, 2018. On December 3, 2018, Defendants filed an
  ex parte application seeking an order to strike Plaintiff’s late-filed Opposition or, in the
  alternative, extending Defendants’ deadline to file a Reply until December 10, 2018.
  (Docket No. 106).

        The Court, with reluctance, will accept the late Opposition. The Court will
  continue the deadline for the optional Reply to December 10, 2018. The hearing
  remains scheduled for December 17, 2018, at 10:00 a.m.

         There is no explanation or apology for the late Opposition. The Court assumes
  the fault lies with counsel and not Plaintiff itself. Accordingly, Plaintiff’s counsel,
  Brent M. Finch, Esq., is ORDERED TO SHOW CAUSE in writing by December 14,
  2018, why he should not be monetarily sanctioned for the late filing and failing to
  comply with the Local Rules.

        IT IS SO ORDERED.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
